DETAILED ACTION
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
2. 	No Information Disclosure Statement has been submitted for review.  

OBJECTION
3.            Claim 2 refers to the sugar alcohol and claims 3 and 4 refer to the exfoliating agent. For the purposes of consistency, the Examiner requests that claims 3 and 4 refer to the granulated sugar alcohol. It is requested for the purpose of clarity, that claim 2 recite “granulated sugar alcohol”.  Claim 7 ends with “ol” and should be oil. Claim 7 recites pamergranate and it is believed this should be pomegranate. Appropriate correction is required.

Claim Rejections- 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 7, 8-9, 11  and 14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “at least about 70 %” which renders the claim indefinite because the recitation of at least sets forth there is a lower limit however at least about renders the claim confusing as to what the range point is. 
Claim 7 recites several oils such as castor oil and also recites a genus mid chain triglycerides liquid and vegetable oil is recited which includes soybean oil which is also recited thus a genus and a species in the same claim. Claim 7 recites punica granatum seed oil (pomegranate) but also recites duplicate as “pamergranet seed oil” which is believed to be pomegranate. Claim 7 recites butyrospermum parkii unsaponifiables (shea butter) and also recites later on in the claim shea butter and thus unsaponafiables is a species and the genus being shea butter. Oenothera Biennis oil is recited as well as primrose oil. Orbignya Oleifera seed oil is recited as well as babassu oil. Punica Granatum seed oil is recited which is a vegetable oil which the claim also recites as well as pomegranate. Cocous nucifera (coconut) oil as well as coconut oil are disclosed in the same claim. Helianthus annuus seed oil and sunflower oil are both recited. The metes and bounds of the claim are unclear as the claim recites duplicates but also a species within a genus of the oils present in the same claim.
Claim 8 depends from claim 6 which recites flavoring agent yet claim 8 recites a plural flavoring agent(s) and wherein the flavoring agent is selected from sugar-free powder-flavor, sugar-free flavor oil, sugar-free extract flavor, sugar-free sweetener, green tea powder and fine coffee ground and it is not clear if more than one flavor agent is present and if so, if one, more than one or all of the flavoring agents are those selected from sugar-free powder-flavor, sugar-free flavor oil, sugar-free extract flavor, sugar-free sweetener, green tea powder and fine coffee ground. Additionally there is lack of antecedent basis as claim 6 recites flavoring agent and is not plural.
Claim 8 further recites a genus and species in the same claim (i.e., sugar-free powder flavor) and sugar-free sweeteners can include powdered sugar alcohols such as mannitol.  The metes and bounds of the claim are unclear. 
Claim 9 recites Euphorbia Cerifera wax and also recites candelilla wax. Sal butter as well as shorea (sal) butter are disclosed which are a genus/species. The claim recites Theobroma Grandifiorum (Cupuacu) seed butter as well as cupuacu butter. The metes and bounds of the claim are unclear as the claim recites duplicates but also a species within a genus of the oils in the same claim.
Claim 11 recites food grade powder or oil as well as sugar free colorants powder or oil which sugar-free colorants powder or oil are a species of the genus food grade powder or oil. Furthermore, the claim recites food grade powder or oil and then starch which is a food grade powder and a species/genus is recited in the same claim which renders the metes and bounds are unclear.
Claim 14  contains the trademark/trade names  Geogard ECT, sensicare M4200, Geogard Ultra, naticide and biosecur. The Examiner is not clear what lycerin is however, if this is a trademark then the same issue would appy. First it is noted that trademarks need to be capitalized.  Secondly, where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.

Claim Rejections - 35 USC § 101
5.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Claim 1 is directed to a lip scrub composition comprising an exfoliating agent that is a granulated sugar alcohol, wherein the lip scrub composition comprises less than 80 % w/w sugar. 
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale

The  invention recited in claims 1-18 are drawn to a composition of matter, in this case a composition that reads on using natural ingredients (i.e., the granulated sugar alcohol of erythritol, xylitol, sorbitol, mannitol, lactitol, isomalt, maltitol).  Step 1 is satisfied.
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature). Here, the answer is yes, since the only compositional requirement set forth in the composition involve naturally occurring ingredients (i.e., erythritol, the naturally occurring oils as emollient, naturally occurring flavoring agents, naturally occurring thickening agents, naturally occurring essential oils, naturally occurring colorants, naturally occurring humectants, vitamins, preservatives, abrasives and lip plumping agents). 
The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception.  Based on the recitations provided in 2-18, the answer is no.  There is not a practical application of the law of nature. 
Lastly, step 2B asks if the claim recites additional elements that amount to “significantly more” than the judicial exception.  Asked another way, do the claims recite anything additional demonstrating that the recited composition provides an inventive concept?  Here, again, the answer is no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural product. Reciting the intended use (for lips) does not amount to significantly more than the judicial exception. The components recited in the rejected claims do not chemically react with one another or otherwise combine together in a particular way that creates a structural difference than what exists in nature. Even if the claimed subject matter recites specific amounts or ratios, the claims are still patent ineligible because each naturally occurring product would still be structurally identical to what exists in nature. The test is not whether if said ingredients are all found combined together in nature but rather if they are a naturally occurring ingredient with no evidence of departure structurally from the natural counterpart. At the most simple level, erythritol is a granulated sugar alcohol. It is made by  fermenting glucose with yeast. Erythritol can also occur naturally in a small number of fruits and other fermented foods.
As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception. One possible way to overcome the rejection would be for the claim to require a synthetic non-natural ingredient.

Claim Rejections- 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 9-13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Collier et al.  (WO 2016/090150).
Collier et al.  (WO 2016/090150) (hereinafter Collier et al.) disclose methods for moisturizing the lips by applying a moisturizing cosmetic composition to the lips (para 0013). In one aspect disclosed herein are compositions capable of exfoliating skin (i.e. scrub), moisturizing skin, preparing skin for moisturization, cleansing skin, and/or cleansing a surface. In this regard, there is disclosed compositions that include any one of, any combination of, or all of water, glyceryl stearate, cetyl alcohol, sorbitol, titanium dioxide, hydroxyethylcellulose, methylparaben, DMDM hydantoin (a preservative), and disodium EDTA (para 0006). Table 1 disclose inclusion of petrolatum, sorbitol (sugar alcohol), methyl paraben and DMDM hydantoin, glycerin (humectant at 2 % w/w) and flavoring/aroma agents. The composition comprises less than about 80 % sugar (Table 1). Claims 9, 11-13 and 16 recite 0 % and thus are not required. Collier et al. disclose titanium dioxide (i.e., a moderate abrasive). Other exfoliants (e.g., abrasive) include hydrated silica particles (paras 0049-0050). Further aspects relate to a method of exfoliating lips comprising applying a composition of the disclosure to the lips followed by rinsing said composition from the lips within 10 minutes after application (para 0011).

7.	Claims 1-2, 4, 6, 9, 11-13 and  16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (KR 20080006796).
(KR 20080006796) (hereinafter KR ‘796) disclose a scrub composition having cooling effect is provided to obtain the physical scrub effect due to sugar alcohol particles and provide a feeling of refreshment and cooling effect by an endothermic reaction of the sugar alcohol without skin irritation. A scrub or body cleansing composition comprises 25-90 wt %  of a sugar alcohol which causes an endothermic reaction when dissolved into water and is selected from the group consisting of erythritol, xylitol, sorbitol, mannitol, paratinose, maltitol and lactitol (abstract). The composition includes a small amount of menthol, peppermint oil, or sorbitol which gives a refreshing feeling to the skin. Example 5 and 6 teach inclusion of propylene glycol, glycerin and wax, fragrances, preservatives and moisturizers. The compositions are taught to have less than about 80 % w/w sugar. While “lip” is not taught, it is noted that the fact the composition is used as a lip scrub is given little patentable weight because it is the intended use of the composition. For the lips is not a particular form but rather an intended use of the composition and does not impart any additional structure to the claim. A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case the intended use of lip scrub dose not impart a structural difference. Claims 9, 11-13 and 16 recite 0 % and thus are not required by the present claims.
Claim Rejections- 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5,  7, 9-14  and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Collier et al.  (WO 2016/090150) in view of (KR 20080006796).
Collier et al.  disclose methods for moisturizing the lips by applying a moisturizing cosmetic composition to the lips (para 0013). In one aspect disclosed herein are compositions capable of exfoliating skin (i.e. scrub), moisturizing skin, preparing skin for moisturization, cleansing skin, and/or cleansing a surface. In this regard, there is disclosed compositions that include any one of, any combination of, or all of water, glyceryl stearate, cetyl alcohol, sorbitol, titanium dioxide, hydroxyethylcellulose, methylparaben, DMDM hydantoin (a preservative), and disodium EDTA (para 0006). Table 1 disclose inclusion of petrolatum, sorbitol (sugar alcohol), methyl paraben and DMDM hydantoin and flavoring/aroma agents. The composition comprises less than about 80 % sugar (Table 1). Claims 9, 11-13 and 16 recite 0 % and thus are not required. Collier et al. disclose titanium dioxide (i.e., a moderate abrasive). Other exfoliants (e.g., abrasive) include hydrated silica particles (paras 0049-0050).
Collier et al. disclose emollients such as petrolatum (Table 1 and para 0028). The petrolatum can be from 0. 1 % to 3 % w/w. Petrolatum is also taught as a moisturizing agent (para 0064).  Collier et al. disclose the compositions can include any amount of the ingredients discussed in the specification and the concentrations of the any ingredient within the compositions can vary. About 0.0001-999 % are disclosed and a person of ordinary skill in the art would understand that the concentrations can vary depending on the addition, substitution, and/or subtraction of ingredients of a given composition.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additional ingredients include moisturizing agents which include erythritol (para 0063). The additional ingredients include essential oils (para 0070) which includes lavender and lemon (para 0071). Additional ingredients include colorants such as mica (para 0061). Preservatives include caprylyl glycol (para 0079). Collier et al. disclose lipstick (para 0059). The compositions can comprise beeswax, and shea butter (paras 0053 and 0064). The compositions may include vitamins such as A, B, C, D, E and K (para 0061). Menthol is disclosed (para 0061).
Collier et al.  does not teach the exfoliating agent is erhythritol and comprises at least about 70 w/w or that the exfoliating agent (75-85 % wt).
(KR 20080006796) (hereinafter KR ‘796) disclose a scrub composition having cooling effect is provided to obtain the physical scrub effect due to sugar alcohol particles and provide a feeling of refreshment and cooling effect by an endothermic reaction of the sugar alcohol without skin irritation. A scrub or body cleansing composition comprises 25-90 wt %  of a sugar alcohol which causes an endothermic reaction when dissolved into water and is selected from the group consisting of erythritol, xylitol, sorbitol, mannitol, paratinose, maltitol and lactitol (abstract). The composition includes a small amount of menthol, peppermint oil, or sorbitol which gives a refreshing feeling to the skin. Example 5 and 6 teach inclusion of propylene glycol, glycerin and wax, fragrances, preservatives and moisturizers. The compositions are taught to have less than about 80 % w/w sugar. While “lip” is not taught, it is noted that the fact the composition is used as a lip scrub is given little patentable weight because it is the intended use of the composition. For the lips is not a particular form but rather an intended use of the composition and does not impart any additional structure to the claim. A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case the intended use of lip scrub dose not impart a structural difference. Claims 9, 11-13 and 16 recite 0 % and thus are not required by the present claims.
It would have been prima facie obvious to one of ordinary skill in the art to exfoliate the lips with the granulated sugar alcohols (i.e., erythritol) in amounts from 20-90 % as taught by KR ‘796. One would have been motivated to do so to provide for a scrub composition having a feeling of refreshment and cooling effect due to sugar alcohol particles.
9.	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Collier et al. (WO 2016/090150) in view of (KR 20080006796) as applied to claims 1-5,  7, 9-14  and 17   above, and further in view of Hili et al. (US 20170258706) and Bellas et al. (US 20150079012). 
The modified Collier et al. does not specifically disclose “flavoring agent” present form 1-3 wt % selected form sugar-free powder flavor, sugar-free flavor oil, sugar-free extract flavor, sugar-free sweetener, green tea powder and fine coffee ground. 
Hili et al. (US 20170258706) disclose lip compositions containing food powder where the flavoring agent can be present form 0.1- 8 %  (para 0052). The food powder can be from coffee beans (para 0027). Coffee grounds is inclusive of both coarse and fine. Additionally, Bellas et al. (US 20150079012) (hereinafter Bellas et al.) disclose scrubs that include “fine coffee grounds”. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include flavoring agents in amounts from 1- 8 % which overlaps with 1-3 % as claimed in the lip scrub formulations of Collier et al. for the purpose of providing flavor (e.g., a coffee flavor) as fine coffee grounds are known to be used for flavoring skin scrub products. One of ordinary skill in the art would select the desired flavoring agent to provide for the desired flavor. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
CORRESPONDENCE
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-Awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615